Exhibit 10.2
 
FIRST AMENDMENT TO
CHANGE IN CONTROL AND ASSUMPTION AGREEMENT




THIS FIRST AMENDMENT (the “Amendment”) to that certain Change in Control and
Assumption Agreement dated June 1, 2007 (the “Change in Control Agreement”) is
made on and as of this 31st day of October, 2008, by and between Community
Partners Bancorp (“CPB”), a corporation organized under the laws of the state of
New Jersey which serves as a bank holding company, with its principal office at
1250 Highway 35 South, Middletown, New Jersey 07748; Two River Community Bank
(“TRCB”), a banking corporation organized under the laws of the state of New
Jersey, with its principal office at 1250 Highway 35 South, Middletown, New
Jersey 07748; and Barry B. Davall (the “Executive”), whose business address is
1250 Highway 35 South, Middletown, New Jersey 07748.


BACKGROUND


WHEREAS, CPB, TRCB and the Executive wish to enter into this Amendment to the
Change in Control Agreement so as to (i) fully and effectively exempt the Change
in Control Agreement from those provisions of Section 409A of the Internal
Revenue Code of 1986 and the final Treasury Regulations for Section 409A which
would or could, in the absence of such Amendment, otherwise be applicable to the
Change in Control Agreement, and (ii) otherwise amend the Change in Control
Agreement as agreed upon by CPB, TRCB and the Executive.


NOW, THEREFORE, in consideration of the mutual promises set forth in this
Amendment, the sufficiency of which are hereby acknowledged, CPB, TRCB and the
Executive agree that the Change in Control Agreement is amended as follows:


1.  Section 1d shall be amended by deleting the word “voluntary” where such term
first appears, and adding the following language immediately after the word
“consent”:


“…, but only if, and to the extent that, such action or failure to act by
Employer constitutes a “material negative change”, within the meaning of Treas.
Reg. Sec. 1.409A-1(n)(2)(i), to the Executive in his or her relationship with
the Employer so as to result in the termination by the Executive of his or her
employment relationship with Employer for “Good Reason” being an “involuntary
separation from service” within the meaning of Treas. Reg. Sec. 1.409A-1(n)…”


2.  Section 9 shall be amended by deleting the phrase “…upon four weeks’ prior
written notice to the Employer specifying the Good Reason.” where such phrase
appears in the first sentence of the first paragraph, and inserting in its stead
“…, but only in full accordance with the terms of the third full paragraph of
this Section 9.”


3.  Section 9 shall be amended by adding the following language immediately
after the phrase  “…within twenty (20) business days of the termination of
employment…”  where such phrase appears in the second sentence of the first
paragraph:
 
1

--------------------------------------------------------------------------------




“...(it being the intention of Employer and the Executive that the payment of
the Lump Sum Payment constitute a short term deferral within the meaning of
Treas. Reg. Sec. 1.409A-1(b)(4))…”


4.  Section 9 shall be amended by deleting the third sentence of the first
paragraph.


5.  Section 9 shall be amended by adding the following language after the second
full paragraph of Section 9:


The Executive may not resign with Good Reason, and shall not be considered to
have done so for any purpose of this Agreement, unless (i) the Executive, within
sixty (60) days of the initial existence of the act or failure to act by
Employer which Executive believes to constitute “Good Reason” within the meaning
of this Agreement, provides Employer with written notice which describes, in
particular detail, the act or failure to act which Executive believes to
constitute “Good Reason” and identifies the particular clause of Section 1d of
this Agreement which Executive contends is applicable to such act or failure to
act; (ii) Employer, within thirty (30) days of its receipt of such notice, fails
or refuses to rescind such act or remedy such failure to act so as to eliminate
“Good Reason” for the termination by the Executive of his or her employment
relationship with Employer, and (iii) Executive actually resigns from his or her
employment with Employer on or before that date which is exactly six (6)
calendar months after the initial existence of the act or failure to act by
Employer which constitutes “Good Reason” within the meaning of this
Agreement.  If the requirements of the preceding sentence are not fully
satisfied on a timely basis, then the resignation by Executive of his or her
employment with Employer shall not be deemed to have been for “Good Reason”; he
or she shall not be entitled to any of the benefits to which he or she would
have been entitled if he or she had resigned his or her employment with the
Employer for “Good Reason”; and, in particular, the Employer shall not be
required to pay any amount which would otherwise have been due to the Executive
under this Section 9 of this Agreement had the Executive resigned with “Good
Reason”.


The Employer and the Executive acknowledge that any termination of the
Executive’s employment without Cause or resignation for Good Reason under this
Section 9 of this Agreement is intended to qualify as a “Separation from
Service” under Section 409A of the Internal Revenue Code and Treasury Regulation
Section 1.409A-1(h).  The Executive and the Employer agree that the Executive
will not, at any time subsequent to a termination without Cause or resignation
for Good Reason under this Section 9 of this Agreement, as an employee or
independent contractor,  provide services to the Employer or any affiliate of
the Employer at an annual rate which is more than twenty percent (20%) of the
services rendered, on average, during the thirty six (36) full calendar months
immediately preceding such termination without Cause or resignation for Good
Reason under this Section 9 of this Agreement (or the full period for which the
Executive provided services to the Employer (whether as an employee or as an
independent contractor) if the Executive has, at the time of termination without
Cause or resignation for Good Reason under this Section 9 of this Agreement,
been providing services for a period of less than thirty six (36) months).


2

--------------------------------------------------------------------------------




6.  Section 13 shall be amended by deleting the term “Section 280G Agreement”
wherever it appears (including as the caption), and inserting in its stead the
term “Excise Tax Reimbursement Agreement”.


7.  The section captioned “Miscellaneous” shall be numbered as 18.


8.  The amendments set forth in this First Amendment to Change in Control and
Assumption Agreement shall be deemed to have been effective as of June 1, 2007,
the date of the Change in Control Agreement, as though such amendatory language
had been fully set forth therein.


IN WITNESS WHEREOF, CPB and TRCB have caused this Agreement to be signed by
their respective duly authorized representatives pursuant to the authority of
their Boards of Directors, and the Executive has personally executed this
Agreement, all as of the day and year first written above.


WITNESS:
 
 
 

/s/ Jean Nelson-Crosby    /s/Barry B. Davall     
 
Barry B. Davall, individually                       ATTEST:      COMMUNITY
PARTNERS BANCORP                                           /s/Michael W.
Kostelnik    By: /s/Charles T. Parton   Michael W. Kostelnik,  Secretary     
Charles T. Parton, Chairman                       ATTEST:       TWO RIVER
COMMUNITY BANK                                           /s/Michael W.
Kostelnik    By: /s/William D. Moss   Michael W. Kostelnik, Secretary       
William D. Moss, President            


 
 
3

--------------------------------------------------------------------------------

                                                                                              